In the general court, for the year 1779, a committee had been appointed, to inquire into the conduct of James Perry, a member from Easton, relative to his having sold a quantity of rye for the troops of this state, then on service in Rhode Island, at an extravagant price. The committee reported the following statement of facts :—
“ That, on a representation of the distressed situation of the troops at Rhode Island, for want of bread, and the difficulty of procuring any there, for continental currency, the said Capt. Perry, being then in the house, declared his willingness to supply a quantity of flour for continental money, and immediately repaired home, where he found a number of his teamsters, returned with rye instead of flour, and although Capt. Perry would insinuate, that the rye was not his, because he was to receive flour, yet it appeared to the committee that this insinuation is only an evasion, for said Perry did, in fact, go with the teamsters to Col. Carpenter, who was purchasing for said troops, and did, at least, help sell said rye for the exorbitant price of eighteen ' shillings per bushel, in the new money, and that said Perry did receive the money, but agreed to return it to Col. Carpenter, any time within two mouths, at the rate of eight shillings hard money for eighteen of the new.
Whether such conduct in a member has not a direct ten-*3deney to destroy the credit of our new money, the committee - nbmit to the consideration of the house.
The committee beg leave to report, as their opinion, that the committee, for purchasing beef, &c., be directed to redeem the aforesaid new money, by paying hard, agreeably to the aforesaid agreement; that so the state may suffer as little as possible by means of that gentleman’s so egregiously and contemptuously undervaluing of the new money.”
This report was read, and ordered to lie till the next general court; and at the October session, 1780,1 Mr. Perry being again returned a member, a committee was appointed to take the subject of the report into consideration.
The committee subsequently2 reported, as their opinion, that Mr. Perry had no intention of depreciating the currency or injuring the. state. The report was agreed to,

 1 J. H. 30.


 Same, 56.